Mr. Justice Hand delivered the opinion of the court: It is contended that a construction of the constitution is involved, and for that reason the writ of error was properly sued out from this court. The assertion of counsel that a constitutional question is involved is not alone sufficient to give this court jurisdiction, (St. Louis Transfer Co. v. Canty, 103 Ill. 423; Rowell v. Covenant Mutual Life Ass. 176 id. 557; Skakel v. People, 188 id. 291;) but before this court will take jurisdiction, upon appeal or writ of error, upon the ground that a construction of the constitution is involved, it must appear from the record that such question is involved, and it must be a fairly debatable question raised in good faith, and not simply pretendedly, for the purpose of giving this court jurisdiction; (Chaplin v. Comrs. of Highways, 126 Ill. 264; Beach v. Peabody, 188 id. 75; St. Louis Transfer Co. v. Canty, supra;) and although it may appear a constitutional question was involved in the trial court, unless such question is preserved in the record and the ruling of the court thereon is assigned as error the question will not be considered by this court, but the appeal or writ of error will be dismissed. (Skakel v. People, supra.) It does not appear -from the record that a construction of the constitution was involved on the trial, and no constitutional question is raised by the assignment of errors attached to the record. The record should therefore have been taken for review, in the first instance, to the Appellate Court. It is urged that the cases of Aldrich v. Metropolitan West Side Elevated Railroad Co. 195 Ill. 456, and Aldis v. Union Elevated Railroad Co. 203 id. 567, were brought directly to this court, and that the court took jurisdiction thereof and disposed of them upon their merits. In those cases the construction of section 13 of article 2 of the constitution of 1870 was involved and the construction of that constitutional provision was properly preserved for review, and the rulings of the trial court made in those cases upon such question were assigned as error. In Illinois Central Railroad Co. v. Turner, 194 Ill. 575, Calumet and Chicago Canal and Dock Co. v. Morawetz, 195 id. 398, and Illinois Central Railroad Co. v. Trustees of Schools, 212 id. 406, the questions involved were substantially the same as the questions involved upon this record. Those cases came to this court through the Appellate Court. If a constitutional question has been passed upon by this court, that question will be held to be settled and not to be a debatable question in this court, and if a case involving the construction of such constitutional provision is brought to this court which otherwise should go to the Appellate Court, unless special reasons appear for its further consideration such question will be deemed to be no longer a debatable question and open for review in this court. As no constitutional question is involved upon this record or raised by the assignment of errors attached thereto, this court is without jurisdiction to entertain this writ of error, and the same will accordingly be dismissed. Writ dismissed.